Title: From Thomas Jefferson to Roger Chew Weightman, 24 June 1826
From: Jefferson, Thomas
To: Weightman, Roger Chew


Respected Sir
Monticello
June 24. 26
The kind invitation I recieve from you on the part of the citizens of the city of Washington, to be present with them at their celebration of the 50th anniversary of American independance; as one of the surviving signers of an instrument, pregnant with our own, and the fate of the world, is most flattering to myself, and heightened by the honorable accompaniment proposal for the comfort of such a journey. it adds sensibly to the sufferings of sickness, to be deprived by it of a personal participation in the rejoicings of that day. but acquiescence is a duty, under circumstances not placed among those we are permitted to controul. I should indeed, with peculiar delight, have met and exchanged there, congratulations personally, with the small band, the remnant of that host of worthies, who joined with us, on that day, in the bold and doubtful election we were to make, for our country, between submission, or the sword; and to have enjoyed with them the consolatory fact that our fellow citizens, after half a century of experience and prosperity, continue to approve  the choice we made. may it be to the world what I believe it will be, (to some parts sooner, to others later, but finally to all.) the Signal of arousing men to burst the chains, under which Monkish ignorance and superstition had persuaded them to bind themselves, and to assume the blessings & security of self government. the form which we have substituted restores the free right to the unbounded exercise of reason and freedom of opinion. all eyes are opened, or opening to the rights of man. the general spread of the light of science has already laid open to every view the palpable truth that the mass of mankind has not been born, with saddles on their backs, nor a favored few booted and spurred, ready to ride them legitimately, by the grace of god. these are grounds of hope for others. for  ourselves let the annual return of this day, for ever refresh our recollections of these rights and an undiminished devotion to them.I will ask permission here to address the pleasure with which I should have met my ancient neighbors of the City of Washington and of it’s vicinities, with whom I passed so many years of a pleasing social intercourse; an intercourse which so much relieved the anxieties of the public cares, and left impressions so  deeply engraved in my affections, as never to be forgotten. with my regret that ill health forbids me the gratification of an acceptance, be pleased to recieve for yourself and those for whom you write the assurance of my highest respect and friendly attachments.Th: Jefferson